From Hillsboro District.
The indictment should set forth the (157) legal style of the court before which the perjury is alleged to have been committed. The Judiciary Act of 1777, establishing the County and Superior Courts, gives the style of each, "Courts of Pleas and Quarter Sessions," and"Superior Courts of Law." The indictment in the present case charges the perjury to have been committed before "a certainSuperior Court begun and holden for the district of Hillsborough." As the style of the court is not legally set forth, the indictment is defective and the judgment must be arrested.
Cited: S. v. Davis, 69 N.C. 496. *Page 121